RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the "Agreement") is made between [DIRECTOR]
("Director") and Realty Income Corporation, a Maryland corporation (the
"Company"), as of [DATE] (the "Effective Date").

RECITALS

(1) Pursuant to the 2012 Incentive Award Plan of Realty Income Corporation, as
amended from time to time (the "Plan"), on [DATE] (the "Grant Date") the Company
granted to Director an award of [# OF SHARES] shares of restricted common stock
of the Company (the "Shares").

(2) As a condition to Director's grant of the Shares, Director must execute this
Restricted Stock Agreement, which sets forth the rights and obligations of the
parties with respect to the Shares.

(3) The Plan's terms are hereby incorporated herein by reference. Capitalized
terms not defined herein shall have the meanings ascribed to them in the Plan.

Forfeiture; Vesting
.
 a. Subject to Subsections 1(e) and 1(f) hereof, if Director's service as a
    member of the Company's Board of Directors (the "Board") is terminated for
    any reason, including, but not limited to for Cause (as defined below), all
    unvested Shares (the "Unvested Shares") as of the date of such termination
    shall immediately be forfeited and Director's rights in any Unvested Shares
    shall thereupon lapse and expire; provided, that a number of Unvested Shares
    shall vest equal to the number of Shares that would have vested on the next
    Vesting Date next following the date of termination of service (had Director
    remained in service on the Board through such date), pro-rated based on the
    number of days elapsed from the Vesting Date immediately preceding the date
    of termination of service through the date of termination (as a portion of
    the number of days between such Vesting Date and the Vesting Date next
    following the date of termination of service), rounded down to the nearest
    whole Share.
 b. Except as provided in Subsections 1(a), (c) and (d) hereof, the Unvested
    Shares issued hereunder shall become vested over a ______ year period, as
    specifically set forth below, subject to Director's continued service as a
    Director of the Company as of each such Vesting Date.

    Vesting Dates

    Number of Shares
    
    

     

     

     

     

 c. Notwithstanding the provisions of Subsection 1(b) hereof, in the event of a
    Change in Control and Director remains continuously in service by the
    Company until immediately prior to such Change in Control, all Unvested
    Shares shall become vested immediately prior to the consummation of such
    Change in Control.
 d. Notwithstanding the provisions of Subsections 1(a) and (b) hereof, in the
    event of Director's termination of service due to Director's death, then all
    Unvested Shares shall immediately become vested.
 e. Notwithstanding the provisions of Subsections 1(a) hereof, in the event of
    Director's termination of service due to Director's Disability (as defined
    below), then the Director's shares shall vest in accordance with Subsection
    1(a) hereof and shall continue to vest in accordance with the vesting
    schedule set forth in Subsection 1(b) above, so long as the Director's
    Disability is continuing on each Vesting Date and the Director is not
    employed by another employer.
 f. For purposes of this Agreement, "Cause" and "Disability" shall have the
    following defined meanings:
     i.  "Cause" means (a) theft, dishonesty or falsification of any Company
         records; (b) malicious or reckless disclosure of the Company's
         confidential or proprietary information; (c) commission of any immoral
         or illegal act or any gross or willful misconduct, where the Company
         reasonably determines that such act or misconduct has (1) seriously
         undermined the ability of the Company's management to entrust Director
         with important matters or otherwise work effectively with Director, (2)
         contributed to the Company's loss of significant revenues or business
         opportunities, or (3) significantly and detrimentally affected the
         business or reputation of the Company or any of its subsidiaries;
         and/or (d) Director's failure or refusal to work diligently to perform
         tasks or achieve goals reasonably requested by the Board, provided such
         breach, failure or refusal continues after the receipt of reasonable
         notice in writing of such failure or refusal and an opportunity to
         correct the problem. "Cause" shall not mean a physical or mental
         disability.
     ii. "Disability" means the total and permanent incapacity of an Director
         due to physical or mental impairment, to engage in any gainful
         activity, which disability can be expected to result in death or can be
         expected to last for a continuous period of not less than 12 months,
         and which disability shall be determined on the basis of medical
         evidence by a licensed physician designated by the Company.

Transfer of Shares
. Unless permitted by the Administrator, Unvested Shares or any interest or
right therein or part thereof shall not be liable for the debts, contracts or
engagements of the Director or his or her successors in interest and shall not
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law or by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided
,
however
, that this Section 2 shall not apply to vested Shares and shall not prevent
transfers by will or by applicable laws of descent and distribution. In the case
of a permitted transfer of Unvested Shares, the transferee or other recipient
shall receive and hold the Unvested Shares so transferred subject to the
provisions of this Agreement, and there shall be no further transfer of such
Shares except in accordance with the terms of this Section 2. Any transferee
shall acknowledge the same by signing a copy of this Agreement. Transfer or sale
of the Shares is subject to restrictions on transfer imposed by any applicable
state and federal securities laws. The Unvested Shares will be held in book
entry form by the Company's Stock Transfer Agent. As Shares vest, the Transfer
Agent will be given instructions to issue a certificate to the Director or the
approved transferee for the vested Shares.
Dividends and Voting Rights
. Director shall be entitled to any and all dividends on the Shares, payable
from the Grant Date. In addition, as of the Grant Date, Director shall have all
voting rights with respect to Shares.
Ownership Rights, Duties
. This Agreement shall not affect in any way the ownership, voting rights or
other rights or duties of Director, except as specifically provided herein.
Legends
. The certificate evidencing the Shares issued shall be endorsed with any legend
required under applicable federal and state securities laws and the Company's
Articles of Incorporation.
Adjustment for Stock Splits, Etc
. All references to the number of Shares in this Agreement shall be
appropriately adjusted to reflect any stock split, stock dividend or other
recapitalization or change in the Shares which may be made by the Company after
the date of this Agreement in accordance with Section 14.2 of the Plan. Any and
all shares of Common Stock received by the Director with respect to such Shares
as a result of stock dividends, stock splits or any other form of
recapitalization shall also be subject to this Agreement.
Notices
. Notices required hereunder shall be given in person or by registered mail to
the address of the Director shown on the records of the Company, and to the
Company at its principal executive office.
Survival of Terms
. This Agreement shall apply to and bind Director and the Company and their
respective permitted assignees and transferees, heirs, legatees, executors,
administrators and legal successors, including without limitation the Company's
acquirer in a Change in Control.
No Section 83(b) Elections
. Because such election could have an impact on the Company's ability to
continue as a real estate investment trust under the Code (defined below),
Director agrees that Director will not file an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended (the "Code"), with respect to the
Shares. If Director does file a Section 83(b) election then such election shall
cause the forfeiture of all of the Shares, without proration (notwithstanding
Section 1(a)).
Representations
. Director has reviewed with his or her own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Director is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Director understands that he/she (and not the Company) shall be responsible for
his/her own tax liability that may arise as a result of the grant of Shares or
the transactions contemplated by this Agreement.
Governing Law
. This Agreement shall be governed by and construed and enforced in accordance
with California law, without giving effect to the principles of conflict of laws
thereof.

Director represents that he/she has read this Agreement and is familiar with its
terms and provisions. Director hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Company's Board of Directors
or the Compensation Committee thereof upon any questions arising under this
Agreement. If Director is married, his or her spouse has signed the Consent of
Spouse attached to this Agreement as Exhibit A.

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

"COMPANY"

REALTY INCOME CORPORATION

 

By:

Name: Michael R. Pfeiffer

Title: Executive Vice President, General Counsel and

Secretary

 

"DIRECTOR"

 

[DIRECTOR]

 

Address:

 

 

EXHIBIT A
TO RESTRICTED STOCK AWARD AGREEMENT
CONSENT OF SPOUSE

I, _______________, spouse of _______________, have read and approve the
Restricted Stock Award Agreement (the "Agreement") to which this Consent of
Spouse is attached. In consideration of issuing to my spouse the shares of the
common stock of Realty Income Corporation set forth in the Agreement, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of Realty Income Corporation issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.

Dated: _______________ _______________________________

Signature of Spouse